Citation Nr: 0007420	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-06 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or based on 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1974.  This is an appeal from a July 1998 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO), Los Angeles, California, which denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or based on 
being housebound.  In July 1999 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board), sitting at the regional office.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has been determined to be permanently and 
totally disabled for pension purposes for many years based on 
psychiatric conditions rated 100 percent disabling.  He is 
also considered incompetent for VA purposes.

3.  The veteran is capable of performing most activities of 
daily living, is able to walk without the assistance of 
another person and is able to protect himself from the 
hazards incident to daily living.  

4.  The veteran is not confined to his home or the immediate 
premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1502(b)(c), 1521(d)(e), 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been determined to 
be permanently and totally disabled for disability pension 
purposes for many years based on psychiatric conditions rated 
100 percent disabling.  He has also been found to be 
incompetent for VA purposes for a number of years.

In November 1996 the veteran submitted a claim for special 
monthly pension benefits. 

The regional office later received records from the New Day 
Clinic reflecting the veteran's treatment from January to 
November 1997.  The veteran reported problems sleeping and 
daily headaches.  He was oriented; however, his memory was 
poor.  His thought processes were intact.  He had paranoid 
delusions and auditory hallucinations.  His insight was 
described as fair and his judgment was usually intact.  He 
had a depressed mood but his affect was appropriate.  His 
medical history showed only emphysema.  He denied having any 
heart problems or allergies.  There was a questionable 
history of seizures but he had had no seizures in three 
years. 

During the July 1999 Board hearing, the veteran indicated 
that his medical disabilities consisted of paranoid 
schizophrenia and depression.  He testified that he went to 
the store by himself and did his own shopping.  He also 
bought his own clothes.  He resided alone in an apartment.  
He was married but that they had been separated for about 9 
or 10 years.  

The veteran further related that when he went out and did his 
shopping he usually took the bus.  He was able to dress 
himself and prepare his own meals on occasion but on other 
occasions had problems preparing his meals.  His niece 
handled his money and gave him money to pay his bills.  She 
was the payee on his VA checks and gave him money when he 
needed it.  She gave him the money and he paid the landlord 
and also paid the electric and gas bill.  He had never gotten 
behind on them.  

The law granting special monthly pension based on the need 
for regular aid and attendance of another person contemplates 
individuals with such severe physical disabilities that they 
are unable to care for themselves.  The determination of 
entitlement to additional pension is based on the overall 
ability to care for one's own needs.  

In the instant case, the veteran's primary disability is his 
psychiatric condition which has been evaluated as 100 percent 
disabling for many years.  The veteran has also been 
considered incompetent for VA purposes for a number of years.  
The evidence does not indicate that he has any physical 
impairment that would significantly restrict his activities 
or require the assistance of another person.  The records 
from the New Day Clinic reflect that the veteran reported 
problems sleeping, daily headaches and poor memory.  However, 
he was oriented and his thought processes were intact.  He 
reported paranoid delusions and auditory hallucinations.  
However, his insight was described as fair and his judgment 
was considered usually intact.  During the July 1999 Board 
hearing, the veteran testified that he went to the store by 
himself and did his own shopping.  He bought his own clothes, 
dressed himself and paid his own bills.  He usually rode the 
bus when he went out.  On occasion he prepared his own meals 
but on other occasions he had problems preparing his own 
meals.  In the Board's judgment, the evidence clearly 
establishes that the veteran's overall condition is not so 
severe and debilitating so as to require the regular aid and 
attendance of another person, as that term is defined by 
regulation.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. 
§§ 3.351, 3.352(a).  

In order to qualify for housebound benefits, the law requires 
that a veteran have a single permanent disability ratable as 
100 percent and that he either be substantially confined to 
his dwelling or have other disorders ratable at 60 percent 
disabling.  In this case, the veteran's psychiatric condition 
has been rated 100 percent disabling for many years.  
However, he does not have another disorder ratable at 60 
percent disabling.  Further, as indicated previously, the 
veteran goes out and does his own shopping, usually riding 
the bus when he goes out.  He also related that he went in 
and out as he pleased.  Thus, the evidence does not establish 
that the veteran is confined to his home or the immediate 
premises.  The requirements of the law for housebound 
benefits have therefore not been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  

During the July 1999 Board hearing, the veteran's 
representative requested that the provisions of 38 C.F.R. 
§ 3.321(b)(2) pertaining to an extra-schedular evaluation be 
considered in the veteran's case.  In this regard, the 
statutes and regulations pertaining to special monthly 
pension based on the need for aid and attendance of another 
person or based on being housebound essentially encompass the 
provisions of 38 C.F.R. 3.321(b)(2) by awarding increased 
benefits when special circumstances are present.  Thus, a 
separate consideration of the provisions of 38 C.F.R. 
3.321(b)(2) would not be in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or based on 
being permanently housebound is not established.  The appeal 
is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

